PER CURIAM:
Daniel E. Felix filed this 42 U.S.C. § 1983 (2000) action in the district court, complaining of certain conditions of his *166confinement at Deerfield Correctional Center in Virginia. The district court dismissed the action after concluding that Felix failed to exhaust his administrative remedies, as required by 42 U.S.C. § 1997e(a) (2000). On appeal, Felix challenges this holding.
We conclude that Felix has sufficiently demonstrated his exhaustion of administrative remedies. Therefore, we reverse the decision of the district court and remand the case for further proceedings. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

REVERSED